Title: Frank Carr to Thomas Jefferson, [received 23 December 1817]
From: Carr, Frank
To: Jefferson, Thomas


                    
                         
              received 23 Dec. 1817
                    
                    Frank Carr returns  the letters of Messrs Pictet & Galatin. The perusal of them has given great pleasure to himself, & the other friends of Mr Terrell who have seen them. He has kept them thus long from a desire of diffusing that pleasure as much as possible; & hopes that the detention has been without inconvenience to Mr Jefferson, to whom he tenders friendly salutations & high respect.
                